Title: To George Washington from George Clinton, 3 November 1780
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie Novr 3d 1780
                        
                        I have the honor of transmitting your Excellency a Letter from Genl Schuyler which came inclosed to me under
                            a flying Seal. The Intelligence it contains has induced me to ordered out Generals Ten Broeck & Rensselaers
                            Brigades of Militia to oppose the Enemy and cover the exposed Settlements; but I fear they will move slowly as they have
                            but just returned from the Frontiers whither they were called by the late Incursions of the Enemy. I have subjected them
                            to the Directions of Brigr Genl Clinton; and to prevent as much as possible the consumption of Provision have requested
                            him to dismiss them the moment the public Service will admit.
                        Your Excellency will be informed by Genl Schuyler’s Letter of the very extraordinary Conduct of Colo. Allen
                            and the Jealousies it has occasioned—With the first Intelligence I had of the approach of the Enemy under Sir John
                            & Carlton I received a Piece of Information that gave me some Reason To suspect that there
                            had been an unwarrantable communication between a certain Person in that Quarter and the Enemy at St Johns But as the
                            Evidence was not direct I then conceived it most prudent for obvious Reasons to be silent on the Subject. There are
                            however some other Circumstances, exclusive of Colo. Allens Conduct, come to light since; which will induce me to collect
                            and forward the whole to your Excellency as early as I shall have it in my Power. I am extremely
                            distressed lest the frequent Alarms and Incursions of the Enemy will occasion the abandonment of all our Northern Frontier
                            Settlements unless their present apprehensions are removed by a more permanent Force in that Quarter than can be afforded
                            them from the Militia.
                        I have not yet any official account of the Detachment sent out of Fort Schuyler: but from a Passage in a
                            Letter this moment received from Colo. Malcom there is too much Reason to apprehend that the Report of their being
                            captured by the Enemy is too true.
                        Your Excellency’s Letter of the 29th Instant accompanying the Proceedings against Joshua Smith is this moment
                            received—The Moment I can find Leizure to peruse them they shall be returned with an Answer on the Subject. I have the
                            Honor to be with perfect Respect and Esteem—Dear Sir Your Excellency’s Most Obedt Servant
                        
                            Geo: Clinton
                        
                    